DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 2-10, and 14 in the reply filed on September 07, 2021 is acknowledged.  
The traversal is on the grounds that “the office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct” (Remarks page 2). This is not found persuasive because the examiner identified on page 4 of the election and restriction requirement that “the species are independent or distinct because the film and the cultivation room are independent and unrelated to one another.” Furthermore, “the species of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).” To further illustrate that the species are patentably distinct, species A (claims 11 and 21) requires a film, but not a cultivation room. Species B (claims 14 and 24) require a cultivation room, but not a film. Species A would require searching in A01G 9/1438 with terms such as “film” and “transparent” and Species B would require searching in A01G 9/24 with terms such as “room” or “walls.”
The traversal is also on the grounds that “the office failed to show that the subcombination can be shown to have utility either by itself or in another materially different combination” (Remarks page 3) and “the office has failed to meet the burden necessary in order to sustain the requirement of restriction” (Remarks page 3). This is not found persuasive because the examiner identified on page 2 of the election and restriction requirement that “the combination as claimed does not require the and “the subcombination has separate utility such as in a plant cultivation method that does not include a growth period.” The examiner also identified on page 2 of the election and restriction requirement that inventions I and II are classified in different areas (A01G 7/02 and A01G 7/045, respectively), which creates a burden because “the inventions require a different field of search” (page 3). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 11-13, and 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 07, 2021.
Note: applicant’s election of claim 2 is taken as being an error, since the applicant elected invention I. Claim 2 is drawn to invention II. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it -2·s-1 or lower”; however, claim 1 recites the limitation “the blue light has a photosynthetic photon flux density of 0.001 µmol·m-2·s-1 or higher and 4.0 µmol·m-2·s-1 or lower.” Claim 3 fails to further limit claim 1, since “1.0 µmol·m-2·s-1 or lower” could include 0 µmol·m-2·s-1. For purposes of examination on the merits, claim 3 is being interpreted as “wherein the photosynthetic photon flux density of the blue light is 0.001 µmol·m-2·s-1 or higher and 1.0 µmol·m-2·s-1 or lower. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fogg et al (EP-0004450-B1) in view of Suntych (US-20140250778-A1) and Shigyo et al (WO-2013021952-A1).
Regarding claim 1, Fogg et al discloses (column 2, lines 30-50) a plant cultivation method, comprising:
“periods of illumination”) in which an amount of carbon dioxide absorbed by photosynthesis is larger than an amount of carbon dioxide emitted by respiration (the photosynthetic reaction in the presence of light; claim 1, “at least a substantial part of the illumination needed for photosynthesis”) and a rest period (“relative darkness,” “regular periods of rest”) in which an amount of carbon dioxide emitted by respiration is larger than an amount of carbon dioxide absorbed by photosynthesis (the photosynthetic reaction without the presence of light; page 2, lines 30-50, “illumination level is below the compensation point”) (column 2, lines 30-50); and
growing a plant (column 1, lines 1-5);
wherein:
in the rest period, a dark period in which an intensity of light applied to the cultivation target plant is lower than a light intensity at a light compensation point (column 2, lines 30-50).
Fogg et al does not disclose wherein in the rest period, a bright period in which blue light whose wavelength is 400 nm or greater and 500 nm or shorter is applied at an intensity that is lower than the light intensity at the light compensation point is provided alternately with the dark period;
a one-cycle time T of repetition of the dark period and the bright period is 2 µs or longer and 500 µs or shorter;
a duty ratio of ΔT/T of a time ΔT of the bright period to the one-cycle time T is 20% or smaller; and
the blue light has a photosynthetic photon flux density of 0.001 µmol·m-2·s-1 or higher and 4.0 µmol·m-2·s-1 or lower.
Regarding claim 1, Suntych discloses a plant cultivation method, comprising: 
	a dark period (“dark cycle”) in which an intensity of light applied to the cultivation target plant and a bright period in which blue light whose wavelength is 400 nm or greater and 500 nm or shorter page 6, [0056]) is applied at an intensity that is lower are provided alternatively (page 2, [0023]-[0024]) (“each light recipe… can be optimized for each desired response to each species of organism”);
	a one-cycle time T of repletion of the dark period and the bright period is 2 µs or longer and 500 µs or shorter (page 2, [0023], “this dosage of photons… is done on the order of microseconds and is followed by a dark cycle of similar magnitude”); and
	a duty ratio ΔT/T of a time ΔT of the bright period to the one-cycle time T is 20% or smaller (page 2, [0024], “duty cycles… can be optimized for each desired response”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fogg et al with the alternating dark and bright period in the rest period, a one-cycle time T of repletion of 2 µs or longer and 500 µs or shorter, and a duty ratio of 20% or smaller as disclosed by Suntych for the benefit of “[synchronizing] the ability of [a] plant to utilize photons” during the rest period with conditions and variables that are “optimized for [a] desired response” for a given plant (Suntych: page 2, [0023]-[0024]). 
	Fogg et al as modified above in view of Suntych does not disclose that the blue light has a photosynthetic photon flux density of 0.001 µmol·m-2·s-1 or higher and 4.0 µmol·m-2·s-1 or lower.
	Shigyo et al discloses (see attached translation for page and line references) a plant cultivation method wherein blue light has a photosynthetic photon flux density of 0.001 µmol·m-2·s-1 or higher and 4.0 µmol·m-2·s-1 or lower (page 7, [0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fogg et al as modified above in view of Suntych with the photosynthetic photon flux density as disclosed by Shigyo et al for the benefit of providing an irradiation of light that will act harmoniously with the photosynthetic mechanism of a given plant (Shigyo et al: page 9, [0048]).  
-2·s-1 or higher and 4.0 µmol·m-2·s-1 or lower, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would be done for the benefit of optimizing the conditions for the growth of a given plant, as described by Suntych and Shigyo et al above.
	Regarding claim 3, Fogg et al as modified above in view of Suntych and Shigyo et al does not disclose a plant cultivation method wherein the photosynthetic photon flux density of the blue light is 0.001 µmol·m-2·s-1 or higher and 1.0 µmol·m-2·s-1 or lower; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the photosynthetic photon flux density of the blue light 1.0 µmol·m-2·s-1 or lower, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done for the benefit of optimizing the conditions for the growth of a given plant. 
	Regarding claim 4, Fogg et al as modified above in view of Suntych and Shigyo et al discloses a plant cultivation method wherein in the dark period, the plant is not irradiated with red light whose wavelength is 600 nm or greater and 700 nm or shorter (Suntych: page 2, [0023]; page 5, [0054]).
	Regarding claim 5, Fogg et al as modified above in view of Suntych and Shigyo et al discloses a plant cultivation method wherein the blue light is emitted from an LED light source (Suntych: page 1, [0022]).
claim 6, Fogg et al as modified above in view of Suntych and Shigyo et al discloses a plant cultivation method wherein light that is applied to the plant in the growth period is sunlight or continuous irradiation light emitted from an artificial light source (Fogg et al: column 2, lines 30-50). 
	Regarding claim 7, Fogg et al as modified above in view of Suntych and Shigyo et al discloses a plant cultivation method wherein the artificial light source is a high-intensity discharge lamp (Fogg et al: column 2, lines 30-50). Fogg et al does not disclose that the artificial light source is an LED light source or a fluorescent lamp. 
	Suntych further teaches a plant cultivation method wherein a high-intensity discharge lamp or an LED can be used as an artificial light source (Suntych: page 5, [0049]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fogg et al as modified above in view of Suntych and Shigyo et al with the LED light source as disclosed by Suntych for the benefit of minimizing manufacturing costs.
Regarding claim 9, Fogg et al as modified above in view of Suntych and Shigyo et al discloses a plant cultivation apparatus comprising: a light irradiation unit configured to irradiate a plant with light (Fogg et al: column 2, lines 30-50, “lighting system”); and an irradiation light control unit configured to drive lighting of the light irradiation unit (Fogg et al: column 3, lines 32-56, “controlled environment agriculture facility”) based on the plant cultivation method according to claim 1. 
Regarding claim 10, Fogg et al as modified above in view of Suntych and Shigyo et al discloses a plant cultivation apparatus further compressing a protective member through which light is transmitted and which covers a cultivation floor of the plant (Suntych: page 4, [0045], “green houses”). 
claim 14, Fogg et al as modified above in view of Suntych and Shigyo et al discloses a plant cultivation apparatus comprising:
a cultivation floor in which a plant is planted (Fogg et al: column 7, lines 42-55);
a light irradiation unit configured to emit light toward the cultivation floor (Fogg et al: column 2, lines 30-50, “lighting system”);
an irradiation light control unit configured to drive lighting of the light irradiation unit (Fogg et al: column 3, lines 32-56, “controlled environment agriculture facility”) based on the plant cultivation method according to claim 1; and
a cultivation room which is constructed to cover the cultivation floor (Fogg et al: column 1, lines 6-26, “enclosure”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fogg et al (EP-0004450-B1) in view of Suntych (US-20140250778-A1) and Shigyo et al (WO-2013021952-A1) and further in view of Davidovich (RU-2530488-C2).
Regarding claim 8, Fogg et al as modified above in view of Suntych and Shigyo et al does not disclose a plant cultivation method further comprising providing a non-irradiation period in which the plant is not irradiated with light. 
Davidovich discloses (see attached translation for page and line references) a plant cultivation method comprising providing a non-irradiation period in which a plant is not irradiated with light (page 4, lines 32-42 – page 5, lines 1-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fogg et al as modified above in view of Suntych and Shigyo et al with the non-irradiation period as disclosed by Davidovich for the benefit of Davidovich: page 4, lines 32-42 – page 5, lines 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644